      Case 2:18-cv-01895-LCB-SGC Document 21-2 Filed 07/15/19 Page 1 of 3                  FILED
                                                                                   2019 Jul-15 PM 04:54
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA
                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


ADRIAN DE'ARIS DUNNING                 )
#227362                                )
        Plaintiff,                     )
                                       )
vs.                                    ) CASE NO. 2:18-cv-018095-LCB-SGC
                                       )
R. GADSDEN, et al.,                    )
        Defendants.


        Before me, the undersigned authority, a Notary Public, in and for said County
and State of Alabama at large, personally appeared Zackery McLemore who being
known to me and being by me first duly sworn, deposes and says on oath as follows:
        My name is Zackery McLemore I am currently employed with the Alabama
Department of Corrections as Correctional Officer at William E. Donaldson
Correctional Facility, 100 Warrior Lane, Bessemer, Alabama 35023.
       On July 6, 2018, I, Correctional Officer Zackery McLemore, was assisting
Correctional Officer Roderick Gadson and Correctional Officer Keller Speaks conduct
feeding in Y-Unit, cells Y 1-12. I opened cell Y-12 and inmate Adrian Dunning B/M
#227362, rushed out of the cell with a broken broom handle with a sharpened point.
The broken broom handle used to assault me was approximately 3 feet, 7 inches in
length, with a circumference of 1X inches, made of wood. Inmate Dunning used the
broken boom handle as a spear and stabbed me in the chest, catching the top of my
vest trauma plate, located approximately 2 inches below the base of my neck/throat
area. Once inmate Dunning had stabbed me, he was able to push me against the
wall under the stairwell. I retrieved my State issued Sabre Red (Can #72, Chit #72,
Serial #5018305) in my right hand and administered a one, one-second burst of the
chemical agent to inmate Dunning's facial area. Inmate Dunning was so focused on
attempting to cause me serious bodily harm that the chemical agent had no effect. I
used my left hand and attempted to grab the broom handle while securing my State
issued chemical agent in the right front pants pocket. Inmate Dunning was able to
break my grasp of the broom handle as I retrieved my State issued Smith and

                                                                          EXHIBIT B
   Case 2:18-cv-01895-LCB-SGC Document 21-2 Filed 07/15/19 Page 2 of 3

Wesson baton #72. Inmate Dunning continued to stab me. Using my State issued
baton I struck inmate Dunning on the left forearm several times. Inmate Dunning
continued his assault on me. Out of fear for my life and well-being, I struck inmate
Dunning in the head area. Inmate Dunning stepped back as if he were stunned and
ran towards cell Y-1, then up the stairs towards cell Y-25. I ran up the stairs towards
cell Y-36, attempting to block inmate Dunning's path as Officer Speaks and Officer
Gadson pursued after inmate Dunning. As I ran towards inmate Dunning, I gave
several verbal direct orders for him to lie down on the floor with his hands behind his
back. Inmate Dunning refused to comply and climbed over the stair railing. I gave
inmate Dunning several verbal direct orders to climb back over the railing and lie
down on the floor. Inmate Dunning continued to refuse to comply and stated, "I'm
gonna make y'aIl kill me", and jumped off the top tier. I ran down the stairs and
observed inmate Dunning picking up the broom handle as he ran back under the
stairs towards cell Y-12. I gave inmate Dunning several direct orders to drop the
weapon. Inmate Dunning did not comply and ran towards me. I administered
another one, one-second burst of Sabre Red to inmate Dunning's facial area. Once
again inmate Dunning was not affected by the chemical agent and continued
towards me. I once again retrieved my baton and out of fear for my life, I
administered several baton strikes to inmate Dunning's arms, shoulders, back and
legs. Inmate Dunning finally lost control of the weapon. I engaged inmate Dunning,
attempting to get him to the floor. My take down was unsuccessful and inmate
Dunning was able to strike me in the facial area with a closed fist. I struck inmate
Dunning in the facial area with several palm heel strikes. I was able to take inmate
Dunning to the ground. Inmate Dunning flipped me over him and kicked me in the
facial area as he was attempting to get back to his feet. With the help of several
responding Officers, I was able to gain control of inmate Dunning. Handcuffs were
applied to the rear of inmate Dunning and double locked. I exited the unit with the
assistance of other Officers and was taken to the infirmary for a medical evaluation
and body chart. No further force was used on my behalf. My medical evaluation was
conducted by Nurse Elizabeth Melton. I was not severely injured in the incident.
Due to me being assaulted by inmate Dunning, an Employee's First Report of Injury
was completed.




                                                                           EXHIBIT B
   Case 2:18-cv-01895-LCB-SGC Document 21-2 Filed 07/15/19 Page 3 of 3



                                  Zac    McLimore, • rrectional Officer



SWORN TO AND SUBSCRIBED before me this I?day of June, 2019.




                                                  Notary Pu

                                                 /0 — 3
                                             My Commission Expires




                                                                  EXHIBIT B
